In an action to recover damages for personal injuries, the defendants third-party plaintiffs appeal from so much of an order of the Supreme Court, Kings County (David Schmidt, J.), dated June 9, 2005, as denied those branches of its motion which were for summary judgment dismissing the complaint and for summary judgment on its third-party cause of action for contractual indemnification.
Ordered that the appeal is dismissed, with costs, as the order was superseded by an order of the same court dated December 23, 2005, made upon reargument (see Gil v Manufacturers Hanover Trust Co., 39 AD3d 703 [2007] [decided herewith]). Schmidt, J.P., Mastro, Carni and Dickerson, JJ., concur.